Exhibit 24(b)(13): Powers of Attorney POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Voya Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: Brian H. Buckley, J. Neil McMurdie, Megan A. Huddleston, Julie Rockmore and Justin Smith REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-28679 333-63692 333-111685 333-133154 333-202174 033-23458 333-28755 333-66757 333-111686 333-133155 033-27766 333-28769 333-70600 333-124953 333-133944 033-34827 333-30180 333-90516 333-133076 333-158928 033-59261 333-33914 333-101481 333-133152 333-196391 033-59263 333-57218 333-111684 333-133153 333-196392 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 811-05790 811-05627 811-06090 I hereby ratify and confirm on this 10th day of April, 2015, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Alain M. Karaoglan Alain M. Karaoglan, Director Notary State of New York County of New York On the 10th day of April in the year 2015, before me, the undersigned, personally appeared Alain M. Karaoglan, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. /s/ Pier Tisdel Notary Public Pier Tisdel Notary Public, Kings County No. 01TI6115336 Qualified in Kings County Certificate Filed in New York County Commission Expires September 7, 2016. POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Voya Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: Brian H. Buckley, J. Neil McMurdie, Megan A. Huddleston, Julie Rockmore and Justin Smith REGISTRATION STATEMENTS FILED UNDER THE SECURITIES ACT OF 1933: 033-23351 333-28679 333-63692 333-111685 333-133154 333-202174 033-23458 333-28755 333-66757 333-111686 333-133155 033-27766 333-28769 333-70600 333-124953 333-133944 033-34827 333-30180 333-90516 333-133076 333-158928 033-59261 333-33914 333-101481 333-133152 333-196391 033-59263 333-57218 333-111684 333-133153 333-196392 REGISTRATION STATEMENTS FILED UNDER THE INVESTMENT COMPANY ACT OF 1940: 811-05626 811-08524 811-09026 811-05790 811-05627 811-06090 I hereby ratify and confirm on this 10th day of April, 2015, my signature as it may be signed by my said attorneys to any such registration statements and any and all amendments thereto. Signature /s/ Rodney O. Martin, Jr. Rodney O. Martin, Jr., Director Notary State of New York County of New York On the 10th day of April in the year 2015, before me, the undersigned, personally appeared Rodney O. Martin, Jr., personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. /s/ Pier Tisdel Notary Public Pier Tisdel Notary Public, Kings County No. 01TI6115336 Qualified in Kings County Certificate Filed in New York County Commission Expires September 7, 2016. POWER OF ATTORNEY Pursuant to Item 601(b)(24) of Regulation SK and Rule 462(b) of the Securities Act of 1933 The undersigned, on behalf of the company set forth below, hereby constitutes and appoints the individuals set forth below and each of them individually as my true and lawful attorneys with full power to them and each of them to sign for me and in my name and in the capacity indicated below any and all amendments to the Registration Statements listed below filed with the Securities and Exchange Commission under the Securities Act of 1933 and the Investment Company Act of 1940 and any documentation, including Form N-8F, necessary to deregister any such registrations or to deregister any of the entities (including any issuing separate accounts) associated with the issuance of any such registrations. COMPANY: Voya Insurance and Annuity Company INDIVIDUALS WITH POWER OF ATTORNEY: Brian H.
